             Case 2:19-cv-06078-JMG Document 76 Filed 01/22/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

 MARNIE O’BRIEN,                                 )
                                                 )
                                   Plaintiff,    )
                                                 )
                      v.                         )
                                                 )
 MIDDLE EAST FORUM,                              )
 DANIEL PIPES (individually), and                )
 GREGG ROMAN (individually),                     )
                                                 )
                                Defendants.      )
                                                 ) C.A. No. 19-06078 JMG
 GREGG ROMAN,                                    )
                                                 )
                     Counterclaim Plaintiff,     )
                                                 )
                      v.                         )
                                                 )
 MARNIE O’BRIEN,                                 )
                                                 )
                   Counterclaim Defendant,       )


          STIPULATION AND [PROPOSED] ORDER OF PARTIAL DISMISSAL
                 OF COUNTS I AND III OF THE COUNTERCLAIM

        Counterclaim Plaintiff Gregg Roman and Counterclaim Defendant Marnie O’Brien,

subject to the approval of the Court, hereby stipulate and agree to the following:

        1.       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Count I

(Tortious Interference) and Count III (Civil Conspiracy) of the Counterclaim shall be dismissed

without prejudice.

        2.       Counterclaim Count II (Abuse of Process) is not dismissed and remains asserted

against Counterclaim Defendant O’Brien.




261811696.v1
         Case 2:19-cv-06078-JMG Document 76 Filed 01/22/21 Page 2 of 2




CLARK HILL PLC                                   DEREK SMITH LAW GROUP, PLLC
/s/ Kevin Levine                               /s/ Erica A. Shikunov
Kevin Levine, Esq. (PA Bar No. 326492)         Erica A. Shikunov, Esq. (PA No. 316841)
Two Commerce Square                            1835 Market Street, Suite 2950
2001 Market Street, Ste. 2620                  Philadelphia, PA 19103
Philadelphia, PA 19103                         P: (215) 391-4790
P: (215) 640-8524                              erica@dereksmithlaw.com
Klevine@clarkhill.com
                                               Attorney for Counterclaim Defendant
~of counsel~                                   Dated:   January 22, 2021
Margaret M. DiBianca, Esq. (DE No. 4539)
CLARK HILL PLC
824 N. Market Street, Ste. 710
Admitted Pro Hac Vice
Wilmington, DE 19801
P: (302) 250-4748
mdibianca@clarkhill.com

Attorneys for Counterclaim Plaintiff
Dated:    January 22, 2021




               SO ORDERED, this ____ day of ___________________, 2021.



                                                  The Honorable John M. Gallagher




                                           2
